Award reversed and matter remitted to the State Industrial Board, with costs against said Board to abide the event, on the ground that at the time the award was made the evidence did not show that any request was made of the employer or carrier to furnish the medical or hospital attendance allowed for, or that any report of the injury and the treatment given was furnished by the physician to the employer and the Industrial Board at any time following the treatment, as required by section 13 of the [Workmen’s] Compensation Law.* All concur.

 Amd. by Laws of 1918, chap. 634; now Workmen’s Compensation Law of 1922, $ 13 — [Rep.